                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

 NATHAN FREMONT GREEN,                             CV 18-00080-H-DLC-JTJ

              Plaintiff,

       vs.                                             COLLECTION ORDER

 MONTANA STATE PRISON, et al.,

              Defendants.

To:   START
      801 MT Highway 48
      P.O. Box 1389
      Anaconda, MT 59711

      Plaintiff, a state prisoner proceeding in forma pauperis, is obligated to pay

the statutory filing fee of $350.00 for the above-captioned action. See 28 U.S.C.

§1915(b)(1), (2).

      Accordingly, IT IS HEREBY ORDERED:

      1. The START Facility shall collect from Plaintiff’s inmate account the

filing fee, $350.00, and shall forward payments to the Clerk of Court. The amount

collected shall be 20% of the preceding month’s income credited to Plaintiff’s

prison inmate account, provided the preceding month’s income exceeds $10.00.

These monthly filing-fee payments shall be collected simultaneously with the


                                          1
payments required in other cases filed by Plaintiff. See Bruce v. Samuels, 136 S.Ct

627, 632 (2016). Said payments shall be clearly identified by the name and

number assigned to this action.

      2. Payments shall be sent to the Clerk of U.S. District Court, Russell E.

Smith Courthouse, 201 East Broadway, P.O. Box 8537, Missoula, MT 59807.

      3. The Clerk of Court is directed to serve a copy of this Order on START at

the above address.

      DATED this 3rd day of October, 2018.


                                        /s/ John Johnston
                                      John Johnston
                                      United States Magistrate Judge



cc:   Nathan Fremont Green, #46455
      USDC Financial




                                         2
